10 F.3d 805
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Luis Eduardo NARANJO, Defendant, Appellant.
No. 93-1469.
United States Court of Appeals,First Circuit.
November 18, 1993

Appeal from the United States District Court for the District of Rhode Island
Luis Eduardo Naranjo on brief pro se.
Edwin J. Gale, United States Attorney, and Zechariah Chaffee, Assistant United States Attorney, on brief for appellee.
D.R.I.
AFFIRMED
Before Breyer, Chief Judge, Torruella and Selya, Circuit Judges.
Per Curiam.


1
On April 12, 1991, appellant Luis Eduardo Naranjo was sentenced to 63 months in prison for drug offenses.  At sentencing, Naranjo received a two-level reduction in base offense level for acceptance of responsibility.  Effective November 1, 1992, the United States Sentencing Commission amended sentencing guideline Sec. 3E1.1 to permit an additional one-level reduction in base offense level for persons eligible for the two-level reduction for acceptance of responsibility.  Naranjo sought to reduce his sentence pursuant to the amended guideline, claiming that the amendment should be applied retroactively.  The district court denied his request.  Because we have decided that the amendment in question is not retroactive,  see DeSouza v. United States, 995 F.2d 323, 324 (1st Cir. 1993) (per curiam), we affirm the district court's denial of Naranjo's request for a sentence reduction under amended Sec. 3E1.1.


2
Affirmed.